—Determination of respondent Division of Housing and Community Renewal dated June 25, 1996, which, after a hearing, found that the subject apartment is rent controlled, unanimously confirmed, *240the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Diane Lebedeíf, J.], entered December 9, 1996), unanimously dismissed, without costs.
The determination is supported by substantial evidence. Petitioner owner’s challenges to the veracity of respondents tenants’ testimony and the authenticity of their documents involve credibility determinations that are largely unreviewable by the courts (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). We have considered petitioner’s remaining contentions and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Rosenberger and Andrias, JJ.